Mr. Chief Justice Clarity delivered the opinion of the court: This id a claim for soldier’s compensation. The State, by its Attorney General, comes and files its statement denying the legal or equitable right of the claimant and alleges that this court is without jurisdiction, owing to the fact that the intention of the bonus act was to vest the service recognition board with exclusive jurisdiction and pass upon and finally dispose of all claims filed under that act. It is the opinion of the court that this contention is correct. Therefore, the claim is denied.